EX-99.2 Exhibit 99.2 Offer to Purchase ASGI AURORA OPPORTUNITIES FUND, LLC c/o BNY Mellon Alternative Investment Services 400 Bellevue Parkway 19C-0204 Wilmington, DE 19809 (866) 211-4521 Offer to Purchase Shares of Limited Liability Company Interest at Net Asset Value Dated November 18, 2013 Letters of Transmittal Must Be Received by BNY Mellon Alternative Investment Services By December 16, 2013 The Offer Will Expire at Midnight, Eastern Time, on December 16, 2013, Unless the Offer is Extended To the Members of ASGI Aurora Opportunities Fund, LLC: ASGI Aurora Opportunities Fund, LLC, a closed-end, non-diversified, management investment company organized as a Delaware limited liability company (the “Fund”), is offering to purchase on the terms and conditions set forth in this offer to purchase (“Offer to Purchase”) and the related Letter of Transmittal (which together with the Offer to Purchase constitutes the “Offer”) an amount of shares of limited liability company interest (“Shares”) or portions of Shares up to $15,223,000 (the “Offer Amount”) at a price equal to their net asset value per Share as of March 31, 2014 (or at a later date determined by the Fund if the Offer is extended) (in each case, the “Valuation Date”), less any Early Withdrawal Charge (as defined below).(As used in this Offer, the term “Share,” or “Shares,” as the context requires, shall refer to the shares of limited liability company interest in the Fund and portions thereof that constitute the two classes of Shares offered by the Fund, designated as Class A (“Class A Shares”) and Class I (“Class I Shares”), that are tendered by Members to the Fund pursuant to the Offer to Purchase.)The holders of the Fund’s Shares (each, a “Member”) that desire to tender Shares for purchase must do so by 12:00 midnight, Eastern Time on December 16, 2013 (the “Initial Notice Due Date”), subject to any extension of the Offer made in the absolute discretion of the Fund’s board of managers (the “Board”).The later of the Initial Notice Due Date or the latest time and date that the Fund designates as the deadline for Members to tender Shares for purchase is called the “Notice Due Date” and is the date upon which the Offer expires.This Offer is being made to all Members of the Fund and is not conditioned on any minimum amount of Shares being tendered, but is subject to certain conditions described below. Shares are not traded on any established trading market and are subject to restrictions on transferability pursuant to the Fund’s private placement memorandum dated as of January 15, 2013, as it may be supplemented or amended from time to time (the “Memorandum”). Members should realize that the value of the Shares tendered in this Offer will likely change between the most recent time net asset value was calculated and the Valuation Date, as of which the value of the Shares tendered to the Fund will be determined for purposes of calculating the purchase price of such Shares, and such change could be material. The Fund’s administrator calculates the net asset value monthly based on, among other things, the information received from the managers of the investment funds in which the Fund invests (“Investment Funds”).Any tendering Members that wish to obtain the estimated net asset value of their Shares on this basis should contact the Support Desk of Alternative Strategies Group, Inc. (the “Investment Adviser”) at (866) 440-7460, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 8:00 p.m. (Eastern Time). Members desiring to tender all or any portion of their Shares in the Fund in accordance with the terms of the Offer should complete and sign the appropriate forms in accordance with the procedures in the Offer to Purchase. IMPORTANT NONE OF THE FUND, THE INVESTMENT ADVISER, AURORA INVESTMENT MANAGEMENT L.L.C. OR ANY OF THE MEMBERS OF THE BOARD MAKE ANY RECOMMENDATION TO ANY MEMBER AS TO WHETHER TO TENDER OR REFRAIN FROM TENDERING SHARES. MEMBERS MUST MAKE THEIR OWN DECISIONS WHETHER TO TENDER SHARES, AND, IF SO, THE PORTION OF THEIR SHARES TO TENDER. BECAUSE EACH MEMBER’S INVESTMENT DECISION IS A PERSONAL ONE, BASED ON ITS FINANCIAL CIRCUMSTANCES, NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY RECOMMENDATION ON BEHALF OF THE FUND AS TO WHETHER MEMBERS SHOULD TENDER SHARES PURSUANT TO THE OFFER. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS IN CONNECTION WITH THE OFFER OTHER THAN THOSE CONTAINED HEREIN OR IN THE LETTER OF TRANSMITTAL. IF GIVEN OR MADE, SUCH RECOMMENDATION AND SUCH INFORMATION AND REPRESENTATIONS MUST NOT BE RELIED ON AS HAVING BEEN AUTHORIZED BY THE FUND. THIS TRANSACTION HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED ON THE FAIRNESS OR MERITS OF SUCH TRANSACTION OR ON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. Questions and requests for assistance and requests for additional copies of the Offer may be directed to the Fund’s Investment Adviser. Alternative Strategies Group, Inc. c/o BNY Mellon Alternative Investment Services 400 Bellevue Parkway 19C-0204 Wilmington, DE 19809 Phone: (866) 211-4521 Fax: (508) 599-6137 (ii) TABLE OF CONTENTS SUMMARY TERM SHEET 1 1.Background and Purpose of the Offer 2 2.Offer to Purchase and Price 2 3.Amount of Tender 3 4.Procedure for Tenders 3 5.Withdrawal Rights 4 6.Purchases and Payment 4 7.Certain Conditions of the Offer 5 8.Certain Information About the Fund 6 9.Certain Federal Income Tax Consequences 7 10.Miscellaneous 7 Financial Statements 7 (iii) SUMMARY TERM SHEET ● In accordance with the Fund’s Limited Liability Company Agreement and its Memorandum, the Fund’s Board has approved an offer to purchase your Shares at their net asset value on the Valuation Date, less any Early Withdrawal Charge (as defined below).The Fund is offering to purchase up to the Offer Amount, which is $15,223,000 of the Fund’s outstanding Shares as of the Valuation Date. This Offer will remain open until 12:00 midnight, Eastern Time, on December 16, 2013 (the “Initial Notice Due Date”), subject to any extension of the Offer made in the absolute discretion of the Board. The later of the Initial Notice Due Date or the latest time and date that the Fund designates as the deadline and expiration date for the Members to tender Shares for purchase is called the “Notice Due Date,” and is the date upon which the Offer expires.Net asset value will be calculated for this purpose as of March 31, 2014or at a later date determined by the Fund if the Offer is extended (in each case, the “Valuation Date”).Capitalized terms used herein, but not otherwise defined shall have the meanings ascribed to them in the Memorandum. ● Following this summary is a formal notice of the Offer to repurchase your Shares. The Offer remains open until the Notice Due Date. Until that time, you have the right to change your mind and withdraw any tenders of your Shares.Shares withdrawn may be re-tendered, however, provided that such tenders are made before the Notice Due Date by following the tender procedures described herein.If the Fund has not yet accepted your tender of Shares on or prior to January 15, 2014 (i.e., the date 40 business days from the commencement of the Offer), you will also have the right to withdraw the tender of your Shares after January 15, 2014.To request a form of withdrawal notice, please contact the Fund, the contact information for which can be found in Section 8 below.If you would like the Fund to purchase your Shares, you should mail a completed and executed Letter of Transmittal (the Tender Offer Form will suffice), which is attached hereto, to Alternative Strategies Group, Inc., c/o BNY Mellon Alternative Investment Services (“BNY Mellon”), at 400 Bellevue Parkway 19C-0204, Wilmington, DE 19809, Attention: ASGI Aurora Opportunities Fund or fax it to BNY Mellon at (508) 599-6137, Attention: ASGI Aurora Opportunities Fund, so that it is received by 12:00 midnight Eastern Time on December 16, 2013.Generally, Shares being tendered by Members pursuant to a repurchase offer will need to be tendered by Members at least ninety-five (95) days prior to the applicable Valuation Date.The Fund recommends that all documents be submitted to Alternative Strategies Group, Inc. (the “Investment Adviser”) by certified mail, return receipt requested, or by facsimile transmission. BNY Mellon will mail to a Member who has tendered their Shares: (1) an initial confirmation of receipt of tender notice within five (5) business days of BNY Mellon’s actual receipt of your tender; and (2) a detailed tender acceptance confirmation with payment specific details and event date(s) regarding your tender transaction within five (5) business days after the acceptance of your tender by the Investment Adviser. If you elected to tender, and have not received your initial receipt of tender confirmation within five (5) business days, please contact the Investment Adviser at (866) 440-7460 to obtain information about the status of your tender request. The value of your Shares will likely change between the most recent time net asset value was calculated and the Valuation Date, when the value of your Shares will be determined for purposes of calculating your purchase price. ● If you would like to obtain the estimated net asset value of your Shares, which the Fund’s administrator calculates monthly based on, among other things, the information received from the managers of the Investment Funds in which the Fund invests, you may contact the Support Desk of the Investment Adviser at (866) 440-7460, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 8:00 p.m. (Eastern Time). Please note that we have the right to cancel, amend or postpone this Offer at any time prior to the earlier of the Valuation Date (as such may be extended if the Notice Due Date is extended) or when the tendered Shares have been accepted by the Fund. ● A Member may tender all or a portion of its Shares.Members who tender all or a portion of their Shares prior to holding such Shares for at least one year will be subject to an early withdrawal fee due to the Fund equal to 2.0% of the amount requested to be purchased, to be netted against withdrawal proceeds (the “Early Withdrawal Charge”).A Member who tenders for repurchase only a portion of its Shares will be required to maintain a minimum capital account balance equal to such amount as may be fixed from time to time by the 1 Board, currently $50,000. Shares tendered for repurchase will be treated as having been repurchased on a “first in - first out” basis.Therefore, the portion of Shares repurchased will be deemed to have been taken from the earliest Shares purchased by such Member. ● The Fund intends to make an initial payment (“Initial Payment”) for repurchased Shares as follows: (A) for Members from whom the Fund accepts for repurchase only a portion of their Shares, the Fund intends to pay 100% of the estimated unaudited net asset value of the Shares repurchased determined as of the applicable Valuation Date, less any Early Withdrawal Charge relating to such Shares; and (B) for Members from whom the Fund accepts for repurchase all of their Shares, the Fund intends to pay 95% of the estimated unaudited net asset value of the Shares repurchased determined as of the applicable Valuation Date, less any Early Withdrawal Charge relating to such
